Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Claims 1 is drawn to numerous anti-LAG-3 antibodies having different heavy and light chain CDR amino acid sequences. The species are independent or distinct, because anti-LAG-3 antibodies having different heavy and light chain CDR amino acid sequences would be expected to exhibit different biological properties. In addition these species are not obvious variants of each other based on the current record. As such Applicant is required to elect up to five distinct anti-LAG-3 antibodies for prosecution in the instant case, wherein each of said up to five distinct anti-LAG-3 antibodies comprises 1) a single SEQ ID NO corresponding to a heavy chain CDR1, 2) a single SEQ ID NO corresponding to a heavy chain CDR2, 3) a single SEQ ID NO corresponding to a heavy chain CDR3, 4) a single SEQ ID NO corresponding to a light chain CDR1, 2) a single SEQ ID NO corresponding to a light chain CDR2, and 6) a single SEQ ID NO corresponding to a light chain CDR3. Applicant is also required to indicate SEQ ID NO(s) for the heavy and light chain variable regions that comprise the elected CDRs.
Applicant is required under 35 U.S.C. 121 to elect up to five patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently claims 1 and 8-14 are generic.

the species have acquired a separate status in the art due to their recognized divergent subject matter;
the species have acquired a separate status in the art in view of their different classification;
the species s require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one species would not likely be applicable to another species; and
the species are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
It is noted that the claim set, dated 11/18/2019, comprises an error in the numbering of the claims. There are two claims numbered “7” and two claims numbered “8”. Applicant is encouraged to amend the claims to correct the error in claim numbering.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642